UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2017 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. As previously announced, on March 23, 2olecular Diagnostics, Inc. (the “Company”) held a conference call to discuss the Company’s financial results for the fourth quarter and year ended December 31, 2016. During the course of this call, the Company communicated, in response to a question regarding what levels of operating expenses should be expected in the first quarter of 2017 and other quarters in 2017, that the Company’s “cash burn was approximately $1.6 million in Q4.And we see that pretty much at stable state right now.”The Company wishes to clarify that the $1.6 million number was the average monthly net cash used during the fourth quarter of 2016 and that the “stable state” response related to operating expenses in the aggregate.Cash and cash equivalents decreased by $4.8million during the quarter, which was positively impacted by a $2.0 million investment in the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HTG Molecular Diagnostics, Inc. Dated: March 28, 2017 By: /s/ Shaun D. McMeans Shaun D. McMeans Vice President of Finance and Administration and Chief Financial Officer
